We find no abuse of discretion in the trial court’s denial of the defendant’s motion for a mistrial, which was predicated upon the jury’s inability to reach a verdict on only the second day of its deliberations, especially since much of the jury’s time was taken up by the rereading of testimony and the court’s answering of certain questions. Moreover, the supplemental instructions delivered by the court after the jury had reported that it was deadlocked were essentially neutral and noncoercive (see, People v Curtin, 115 AD2d 753, 754). Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.